DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a method for producing a rubber reinforcing material comprising forming an adhesive layer comprising resorcinol-formaldehyde-latex on a textile substrate; applying an elastomeric composition including1 0 to 40% by weight of an elastomeric polymer based on the total weight of the elastomeric composition onto the adhesive; and performing a heat treatment to form a rubber compound layer on the adhesive wherein the rubber compound layer has a thickness of 
5 μm to 30 μm as claimed in claim 19.
	The closest prior art, Takano et al., WO 2016/208181, teaches forming a resorcinol-formaldehyde-latex (RFL) film layer on organic fibers and then forming a rubber composition layer on the RFL film layer wherein the rubber composition layer is heat treated to form a rubber compound layer having a thickness from 0.2 mm to 2 mm.  Takano fails to teach or suggest that the rubber compound layer has a thickness ranging from 5 μm to 30 μm.  Takano does not offer any suggestions for modification of the thickness of the rubber layer.

	In summary, claims 19-23 and 25-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786